Citation Nr: 0327428	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  03-14 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to September 29, 1994, 
for the grant of service connection for anxiety neurosis with 
a history of post-traumatic stress disorder (PTSD), to 
include whether there was clear and unmistakable error (CUE) 
in rating decisions of October 1948 and September 1985 
denying service connection for that disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.


REMAND

This appeal arises out of the veteran's claim of entitlement 
to an effective date prior to September 29, 1994, for the 
grant of service connection for anxiety neurosis with a 
history of PTSD.  He claims that rating decisions of October 
1948 and September 1985 which denied service connection for a 
psychiatric disorder contain CUE.  He also claims that a May 
1996 rating decision which granted service connection for 
anxiety neurosis with a history of PTSD, effective September 
29, 1994, also contains CUE with respect to the effective 
date. 

The record shows that the RO issued a rating decision in 
October 1948 which denied service connection for 
psychoneurosis on the basis that no such disorder was shown 
by the evidence of record.  That decision was not appealed 
and became final.  38 U.S.C.A. § 7105(d) (West 2002).  

The veteran attempted to reopen his claim in August 1985.  
The RO notified the veteran in a September 1985 letter that 
service connection for a psychiatric disorder had been denied 
by an October 1948 rating action, and that he must present 
new and material evidence that such disorder was incurred in 
or aggravated by military service.  In a September 1985 
rating decision, the RO denied the veteran's claim on the 
basis that no new and material had been submitted to reopen a 
claim for service connection for a psychiatric disorder.  
That decision was not appealed and became final.  38 U.S.C.A. 
§ 7105(d).  

The veteran made another attempt in 1994 to reopen his claim 
for service connection for a psychiatric disorder.  This 
time, however, the veteran was successful.  In a May 1996 
rating decision, the RO granted service connection for 
anxiety neurosis with a history of PTSD, effective September 
29, 1994.  That decision was not appealed and became final.  
38 U.S.C.A. § 7105(d).  

In denying the veteran's claim for an effective date prior to 
September 29, 1994, the RO determined that the rating 
decisions of October 1948 and September 1985 do not contain 
CUE.  However, the RO never adjudicated the veteran's claim 
that the RO committed CUE in its May 1996 rating decision by 
assigning an effective date of September 29, 1994.  The Board 
observes that this unadjudicated CUE claim is inextricably 
intertwined with the issue of entitlement to an effective 
date prior to September 29, 1994, for the grant of service 
connection for anxiety neurosis with a history of PTSD.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, the RO must 
adjudicate this issue before appellate review by the Board.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in the May 1996 rating decision 
which assigned an effective date of 
September 29, 1994, for the grant of 
service connection for anxiety neurosis 
with a history of PTSD.  In the event 
that the claim is denied, the RO should 
provide the veteran and his accredited 
representative with proper notification 
of his appellate rights.  

2.  If the veteran does not complete a 
timely appeal regarding this issue, the 
RO should return the case to the Board 
for further appellate consideration of 
his claim of entitlement to an effective 
date prior to September 29, 1994, for the 
grant of service connection for anxiety 
neurosis with a history of PTSD, to 
include whether there was CUE in rating 
decisions of October 1948 and September 
1985, if otherwise in order.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




